The undersigned have reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner Shuping. The appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Opinion and Award.
* * * * * * * * * * *
The Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
FINDINGS OF FACT
1. At the time in question plaintiff was incarcerated at the Pender County Prison Unit and assigned to Unit D in Dormitory 1 where the community showers were only approximately a year old and had new tile.
2. In the process of taking a shower, plaintiff slipped and fell resulting in the personal injuries for which the present claim has been filed.  Plaintiff contends that the showers should have been equipped with rubber mats to prevent him from falling and as a proximate result he fell sustaining the involved injuries.
3. Although the showers at Pender County Prison Unit were not equipped with rubber mats and the North Carolina Department of Corrections is under a duty to provide the inmates under its care a reasonably safe environment in which to live, including shower facilities, where inmates are not exposed to any undue risk of falling and injuring themselves, there is no evidence that the same duty of care would involve equipping the unit showers with rubber mats, much less that had the showers at Pender County Prison Unit been equipped with rubber maps on the date in question plaintiff would not have slipped and fallen injuring himself.
Despite wearing shower shoes which were designed to provide traction and were available to all inmates, plaintiff nonetheless slipped and fell in the shower on December 28, 1993 although there had been no prior incidents.
* * * * * * * * * * * * * *
Based upon the findings of fact, the Full Commission concludes as follows:
CONCLUSION OF LAW
At the time complained of there was no evidence of any actionable negligence on the part of any named or unnamed employee, agent, servant or representative of defendant North Carolina Department of Corrections proximately resulting in the personal injuries for which damages are claimed under the Tort Claims Act.
* * * * * * * * * * * * * *
Based on the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
ORDER
IT IS THEREFORE ORDERED that plaintiff have and recover NOTHING and that his claim be DISMISSED with prejudice.
This the ____ day of October, 1996.
Each side shall bear its own costs.
                                  S/ ________________________________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ _______________________________ THOMAS J. BOLCH COMMISSIONER
S/ ________________________________ COY M. VANCE COMMISSIONER
DCS/bjp